Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: The People concede that the sentence imposed on defendant’s conviction for aggravated unlicensed operation of a motor vehicle in the second degree is unlawful. The maximum term of imprisonment for that offense is 180 days (see, Vehicle and Traffic Law § 511 [2] [b]). We modify that portion of the sentence, therefore, by reducing the term of imprisonment from 360 to 180 days. (Appeal from Judgment of Jefferson County Court, Clary, J.—Felony Driving While Intoxicated.) Present—Pine, J. P., Balio, Doerr, Boomer and Davis, JJ.